 


 HR 1900 ENR: National Veterans Memorial and Museum Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1900 
 
AN ACT 
To designate the Veterans Memorial and Museum in Columbus, Ohio, as the National Veterans Memorial and Museum, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Veterans Memorial and Museum Act. 2.Designation of National Veterans Memorial and Museum (a)DesignationSubject to the condition described in subsection (b), the memorial and museum that is, as of the date of the enactment of this Act, being constructed on an approximately 7-acre area on West Broad Street, Columbus, Ohio, bounded by the Scioto River and the Scioto Greenway, shall be designated as the National Veterans Memorial and Museum. 
(b)Withdrawal of designationThe designation under subsection (a) may be withdrawn no earlier than 5 years after the date on which the museum opens the public, pursuant to an Act of Congress, if the progress and operation of the museum are found to be unsatisfactory based on the report submitted under subsection (c). (c)Report to Congress (1)In generalAs a condition of the designation under subsection (a), the director of the memorial and museum described in that subsection shall submit to Congress a report on the memorial and museum by not later than the date specified in paragraph (2). Such report shall include each of the following: 
(A)The projected budget for the memorial and museum for the 5-year period beginning on the date the memorial and museum is expected to open to the public. (B)A description of the outreach conducted by the memorial and museum to veterans across the United States to receive input about the design and contents of the memorial and museum. 
(C)A description of the process by which decisions are made about the contents of the exhibits displayed at the memorial and museum. (D)A description of the organizational structure of the memorial and museum. 
(E)A copy of the bylaws and rules of the memorial and museum. (F)A list of any organizations or entities that have accredited the memorial and museum. 
(2)Deadline for reportThe date specified in this paragraph is the earlier of the following dates: (A)The date that is 90 days after the date of the enactment of this Act. 
(B)The date that is 30 days before the date on which the memorial and museum is first open to the public. (d)Effect of designationThe national memorial and museum designated by subsection (a) is not a unit of the National Park System, and the designation of the national memorial and museum shall not be construed to require Federal funds to be expended for any purpose related to the national memorial and museum. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
